Case 1:18-cv-02182-JPH-TAB Document 105 Filed 01/27/21 Page 1 of 2 PageID #: 940




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 DEBORAH J. CARUSO, the CHAPTER 7                 )
 TRUSTEE for ITT EDUCATIONAL                      )
 SERVICES, INC., ESI SERVICE CORP. and            )
 DANIEL WEBSTER COLLEGE INC.,                     )
                                                  )
                       Plaintiff,                 )
                                                  )       Case No. 1:18-cv-02182-JPH-TAB
                                                  )
 vs.                                              )
                                                  )
 KEVIN MODANY,                                    )
                                                  )
                       Defendant.                 )

                              ORDER ALLOWING
           STIPULATION SEEKING TO WITHDRAW PRIOR STIPULATION AND
                        AMEND CASE MANAGEMENT PLAN

        This cause coming to be heard on the Parties’ Stipulation Seeking to Withdraw Prior

 Stipulation and Amend Case Management Plan (Dkt. No. 103), all parties entitled to notice having

 been given due notice, and the Court being duly advised in the premises, for good cause shown:

        IT IS HEREBY ORDERED that the Parties’ prior stipulation at Dkt. No. 102 is

 withdrawn, and the current case management plan (Dkt. No. 94) is amended as follows:

                      Event                                        Amended Date

  Close of Non-Expert Discovery                       January 25, 2021 (for the sole purpose of
                                                      conducting the Postponed Depositions)

  Plaintiff’s Expert Disclosure & Rule 26(a)(2)       February 22, 2021
  Report Deadline

  Defendant’s Expert Disclosure & Rule 26(a)(2)       March 22, 2021
  Report Deadline

  Close of Expert Discovery                           April 23, 2021

  Dispositive Motions Deadline                        May 14, 2021
Case 1:18-cv-02182-JPH-TAB Document 105 Filed 01/27/21 Page 2 of 2 PageID #: 941




                       Event                                          Amended Date

  Motions in Limine Deadline (Experts)                 June 11, 2021

  Final Witness and Exhibit Lists Deadline             July 9, 2021

  Trial (estimated 10 days)                            August 2021 (with the recommendation
                                                       that trial be set in or after November
                                                       2021)

 SO ORDERED.               The dates set forth in Filing No. 104 are vacated based
                           upon this approved stipulation.


 Date: 1/27/2021
                                         _______________________________
                                          Tim A. Baker
                                          United States Magistrate Judge
                                          Southern District of Indiana


  Distribution to all counsel of record via ECF.




                                                   2
